ANSTEAD, Judge,
specially concurring.
I concur in an affirmance because the issue raised on appeal was never presented to the trial court. I believe it was error for the trial court to conduct a final hearing on the wife’s petition for modification without notice to the defaulted husband. Cf Fla.R. Civ.P. 1.440(c) (providing for notice to defaulted parties of trial on damages). Interestingly, a “Notice of Hearing” was filed in the court file by the wife’s counsel well in advance of the final hearing, but that “notice” is not directed to anyone and it is undisputed that it was not served on appellant or any of his attorneys.